
	

114 HR 3212 RH: To amend the Grand Ronde Reservation Act to make technical corrections, and for other purposes.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 542
		114th CONGRESS
		2d Session
		H. R. 3212
		[Report No. 114–700]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Schrader introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			July 25, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 23, 2015
		
		
			
		
		A BILL
		To amend the Grand Ronde Reservation Act to make technical corrections, and for other purposes.
	
	
 1.Additional land for Grand Ronde reservationSection 1 of Public Law 100–425 (commonly known as the Grand Ronde Reservation Act) (25 U.S.C. 713f note; 102 Stat. 1594; 104 Stat. 207; 108 Stat. 708; 108 Stat. 4566; 112 Stat. 1896), is amended—
 (1)in subsection (a)— (A)in the first sentence—
 (i)by striking Subject to valid existing rights, including (but not limited to) all and inserting the following:  (1)In generalSubject to valid existing rights, including all; and
 (ii)by inserting (referred to in this Act as the Tribes) before the period at the end; (B)in the second sentence, by striking Such land and inserting the following:
					
 (2)TreatmentThe land referred to in paragraph (1); and (C)by adding at the end the following:
					
						(3)Additional trust acquisitions
 (A)In generalThe Secretary may accept title in and to any additional real property located within the boundaries of the original 1857 reservation of the Tribes (as established by the Executive order dated June 30, 1857, and comprised of land within the political boundaries of Polk and Yamhill Counties, Oregon), if that real property is conveyed or otherwise transferred to the United States by, or on behalf of, the Tribes.
							(B)Treatment of trust land
 (i)In generalAn application to take land into trust within the boundaries of the original 1857 reservation of the Tribes shall be treated by the Secretary as an on-reservation trust acquisition.
								(ii)Gaming
 (I)In generalExcept as provided in subclause (II), real property taken into trust pursuant to this paragraph shall not be eligible, or used, for any class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
 (II)ExceptionSubclause (I) shall not apply to any real property located within 2 miles of the gaming facility in existence on the date of enactment of this paragraph located on State Highway 18 in the Grand Ronde community, Oregon.
 (C)ReservationAll real property taken into trust within the boundaries described in subparagraph (A) at any time after September 9, 1988, shall be considered to be a part of the reservation of the Tribes.; and
 (2)in subsection (c)— (A)in the matter preceding the table, by striking in subsection (a) are approximately 10,311.60 and inserting in subsection (a)(1) are the approximately 11,349.92; and
 (B)by striking the table and inserting the following:    SouthWestSectionSubdivisionAcres  4836SE1/4 SE1/440 4731Lots 1,2, NE1/4, E1/2 NW1/4320.89 576All634.02 577All638.99 5718Lots 1 & 2, NE1/4, E1/2 NW1/4320.07 581SE1/4160 583All635.60 587All661.75 588All640 589All640 5810All640 5811All640 5812All640 5813All640 5814All640 5815All640 5816All640 5817All640 681SW1/4 SW1/4, W1/2 SE1/4 SW1/453.78 681S1/2 E1/2 SE1/4 SW1/410.03 677, 8, 17, 18Former tax lot 800, located within the SE1/4 SE1/4 of sec. 7; SW1/4 SW1/4 of sec. 8; NW1/4 NW1/4 of sec. 17; and NE1/4 NE1/4 of sec. 185.55 4730Lots 3,4, SW1/4 NE1/4, SE1/4 NW1/4, E1/2 SW1/4241.06 681N1/2 SW1/429.59 6812W1/2 SW1/4 NE1/4, SE1/4 SW1/4 NE1/4 NW1/4, N1/2 SE1/4 NW1/4, N1/2 SW1/4 SW1/4 SE1/421.70 6813W1/2 E1/2 NW1/4 NW1/45.31 677E1/2 E1/257.60 678SW1/4 SW1/4 NW1/4, W1/2 SW1/422.46 6717NW1/4 NW1/4, N1/2 SW1/4 NW1/410.84 6718E1/2 NE1/443.42 681 W½ SE¼ SE¼20.6 681N½ SW¼ SE¼ 19.99 681SE¼ NE¼ 9.99 681NE¼ SW¼10.46 681NE¼ SW¼, NW¼ SW¼ 12.99 676SW¼ NW¼ 37.39 675SE¼ SW¼ 24.87 675, 8SW¼ SE¼ of sec. 5; and NE¼ NE¼, NW¼ NE¼, NE¼ NW¼ of sec. 8 109.9 681 NW¼ SE¼ 31.32 681 NE¼ SW¼ 8.89 681SW¼ NE¼, NW¼ NE¼78.4 678, 17SW¼ SW¼ of sec. 8; and NE¼ NW¼, NW¼ NW¼ of sec. 1714.33 6717NW¼ NW¼6.68 6812SW¼ NE¼8.19 681SE¼ SW¼2.0 681SW¼ SW¼5.05 6812SE¼, SW¼54.64 6717, 18SW¼, NW¼ of sec. 17; and SE¼, NE¼ of sec. 18136.83 681SW¼ SE¼20.08 675NE¼ SE¼, SE¼ SE¼, E½ SE¼ SW¼97.38 4731SE¼159.60 6717NW¼ NW¼3.14 6812NW¼ SE¼1.10 678SW¼ SW¼0.92 6812NE¼ NW¼1.99 67, 87, 12NW¼ NW¼ of sec. 7; and S1/2 NE1/4 E1/2 NE1/4 NE1/4 of sec. 1286.48 6812NE¼ NW¼1.56 67,86,1W½ SW¼ SW¼ of sec. 6; and E1/2 SE1/4 SE1/4 of sec. 135.82 675E½ NW¼ SE¼19.88 6812NW¼ NE¼0.29 681SE¼ SW¼2.5 678NE¼ NW¼7.16 681SE¼ SW¼5.5 681SE¼ NW¼1.34   Total11,349.92..   July 25, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 